Citation Nr: 0931882	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  04-42 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to February 
1966.  The Veteran died in March 1996, and the appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) and Board remand.  


FINDINGS OF FACT

1.  The Veteran had active military service in the Republic 
of Vietnam.

2.  A March 1996 certificate of death reflects that the 
Veteran died in March 1996 at the age of 52.  The certificate 
of death lists the immediate cause of death as metastatic 
renal cell carcinoma.

3.  A January 2004 amended certificate of death lists the 
immediate cause of death as non-small cell carcinoma of the 
lung with diffuse metastasis.

4.  At the time of the Veteran's death, service connection 
was in effect for paranoid schizophrenia and stomach ulcer.  
Service connection was not in effect for kidney cancer or 
lung cancer.

5.  The medical evidence with respect to whether the primary 
site of the Veteran's cancer was the kidney or the lung is in 
relative equipoise.  




CONCLUSION OF LAW

A disability incurred in or aggravated by active military 
service contributed substantially and materially to cause the 
Veteran's death.  38 U.S.C.A. §§ 1110, 1116, 1310, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent regulations concerning VA's duties to notify and 
assist were recently amended, and VA has issued regulations 
implementing these amendments.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Without 
deciding whether VA's duties to notify and to assist have 
been satisfied in the present case, adjudication of the 
appeal may proceed, because action favorable to the appellant 
is being taken in granting the issue on appeal.  As such, 
this decision poses no risk of prejudice to the claimant.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992). 

The appellant is seeking entitlement to service connection 
for the cause of the Veteran's death.  She contends that the 
Veteran died as a result of lung cancer, which was caused by 
his inservice exposure to Agent Orange. 

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-connected 
disability to be the cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause, 
or be etiologically related.  Id.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110); 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  In addition, if a veteran 
was exposed to an herbicide agent during active service, 
presumptive service connection is warranted for certain 
diseases, including lung cancer.  38 C.F.R. §§ 3.307, 3.309.

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f).  The presumptive disorders 
are: chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes; Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

In this case, the Veteran served in the Army from March 1964 
to February 1966, including service in the Republic of 
Vietnam.  A May 2002 report from the National Personnel 
Records Center reflects that the Veteran served in Vietnam 
from November 1965 to February 1966.  The Veteran's report of 
separation, Form DD 214, reveals that he was awarded a 
Vietnam Service Medal.  His service medical records are 
silent as to any complaints of or treatment for lung cancer 
or kidney cancer.


Private medical treatment records from St. Rita's Medical 
Center reveal that the Veteran was admitted to the emergency 
room in February 1996 with complaints of marked weakness in 
both legs, with an inability to walk; acute mental changes 
with confusion.  It was noted that the Veteran stopped eating 
one week before admission and had no bowel movements for one 
week.  A chest x-ray was requested, which showed suspected 
widening of the superior mediastinum with associated soft 
tissue mass density at the left apex.  The report indicated 
that these findings suggested possible lymphoma and ill-
defined ovoid soft tissue density at the left lung base, 
which might represent a small ill-defined granuloma, but that 
a small neoplastic process could not be excluded.  A computed 
tomography (CT) scan of the chest revealed a 4 centimeter 
(cm.) left apical mass, with bilateral hilar and mediastinal 
adenopathy.  There were also small pulmonary nodules 
scattered throughout the right lung and left lung, 
posteriorly.  The diagnosis was left upper lobe pulmonary 
mass with multiple pulmonary nodules and hilar adenopathy 
suspicious for underlying malignancy, suspect bronchogenic 
carcinoma, squamous cell versus lymphoma.  

Thereafter, the Veteran underwent a fiberoptic bronchoscopy, 
with transbronchial biopsy and Wang needle aspiration, which 
revealed a polypoid mass in the right lower lung and mucosal 
abnormality in the left lower lobe consistent with neoplasm.  
A surgical pathology report reflects that an endobronchial 
biopsy of the right lower lobe of lung showed invasive poorly 
differentiated non-small cell carcinoma, and that 
adenocarcinoma was favored.  A transbronchial biopsy of the 
left upper lobe of lung showed mild chronic inflammation and 
fibrosis, but was negative for malignancy.  CT scans of the 
upper abdomen and thorax revealed:  1) a 4 cm. left apical 
mass with bilateral hilar and mediastinal adenopathy and 
suspicion of lung metastasis; 2) mild pleural thickening 
bilaterally versus small effusions; and 3) a slight hazy 
appearance of the left lung base, which could represent a 
small infiltrate.  

Another February 1996 treatment record from St. Rita's 
Medical Center notes that the Veteran underwent studies that 
showed multiple sites of metastasis.  The diagnosis was 
poorly differentiated non-small cell carcinoma diagnosed by 
endobronchial biopsy.  However, the treatment record also 
indicated that the primary site was still under evaluation, 
"lung vs. kidney primary."  Another February 1996 treatment 
record reflects that the Veteran had a bone scan, which 
showed diffuse metastatic disease involving the left 
frontoparietal region, the sternum, the occipital bone, the 
ribs, the sacroiliac joints, the right and left femurs, and 
the right iliac bone.  There was absent activity over the 
left side of L3, and a mass projecting from the lower pole of 
the kidneys, very consistent with hypernephroma.  

February 1996 private treatment records from Lima Pathology 
reflect that smear slides of the left upper lobe lung were 
positive for malignancy.  The treatment records also show 
that slides and cell blocks of the right upper lobe lung were 
positive for malignancy, that cell blocks showed malignant 
cells consistent with renal cell carcinoma, and that smear 
slides of a needle aspiration from the right paratracheal 
were positive for malignancy.

A March 1996 treatment record reveals that a biopsy of the 
left kidney was performed which confirmed a hypernephroma.  
The treatment record notes that the tissue from the previous 
lung biopsy was consistent with metastatic renal carcinoma.  
The diagnosis was renal cancer with lung, bone, and liver 
metastases.

The Veteran died on March [redacted], 1996.  An original certificate 
of death, prepared in March 1996 by M.M., M.D., reflects that 
the immediate cause of the Veteran's death was metastatic 
renal cell carcinoma.  An autopsy was not performed.  
However, in January 2004, M.M., M.D. filed an amended 
certificate of death, which denotes the immediate cause of 
the Veteran's death as non-small cell carcinoma of the lung, 
with diffuse metastasis.  In a February 2005 letter, M.M., 
M.D. explained the reason for the change.  Dr. M.M. reported 
that, although the Veteran's tumor clinically acted as renal 
cell carcinoma, there was no tissue diagnosis to support a 
diagnosis of renal cell carcinoma.  Dr. M.M. noted that he 
called the pathologist at St. Rita's Medical Center, who 
reported that no biopsy was done of a renal mass.  Thus, Dr. 
M.M. stated that, because there was a tissue diagnosis from 
the lung showing non-small cell carcinoma, probably 
adenocarcinoma, and because there was no tissue diagnosis to 
support a diagnosis of renal cell carcinoma, that he "could 
not say that the origin was the kidney and with the tissue 
diagnosis from the lung that amending the death certificate 
was justified."

In September 2004, the RO requested an opinion from a VA 
examiner.  After reviewing the Veteran's claims file, the VA 
examiner stated that the "primary site is more likely the 
kidney with mets to the lungs and bones and lymph nodes. . . 
."  The examiner explained that it was "quite common for 
renal cell [carcinoma] to present with a large mass and 
already distant mets such as bones and lungs" and that the 
Veteran "also had a large tumor . . . in the [left] apex 
which could still be a part of the mets [and i]n rare 
instances some [patients] could have a second primary in 
which case this lung mass could represent a second primary.  
A more common presentation is that this is a metastatic 
lesion."  Ultimately however, the VA examiner concluded that 
the issue could not be resolved "without resort to mere 
speculation," noting that it was very difficult to determine 
the site of the primary tumor in this case and suggesting 
that all slides be reviewed by a surgical pathologist to get 
a better opinion after studying the morphology and pattern of 
the tumor cells.

In March 2005, the Veteran's claims file was submitted to 
another VA examiner for opinion.  After having reviewed the 
Veteran's claims file, the VA examiner stated that "this was 
most probably renal cell carcinoma with pulmonary 
metastasis."  However, the VA examiner noted that the case 
was very difficult to establish and would require the opinion 
of a prestigious medical center, finding that the issue could 
not be resolved based on the information presented, and that 
"all tissue slides should be sent to a medical center that 
would have multiple pathologists who would be able to give an 
expert opinion."

After obtaining all available pathological materials, which 
consisted only of two slides of the right and left lung, the 
Board requested an expert opinion from the Armed Forces 
Institute of Pathology (AFIP).  The AFIP reviewed the 
pathological slides and the Veteran's claims file, and 
concluded that, "[w]hile the morphology is compatible with a 
lung primary, other primary sites such as renal pelvis cannot 
be excluded; the morphology is not typical for renal cell 
carcinoma."  The AFIP recommended immunohistochemical 
studies if the block was forwarded, and also consideration of 
any available pathological materials from a renal biopsy, if 
one was performed.  

In a July 2009 statement, the appellant's representative 
reported that the appellant contacted the private hospital, 
and was informed that no more pathological material was 
available.  

In this case, as the Veteran served in the Republic of 
Vietnam during the Vietnam era, he is presumed to have been 
exposed during his service to an herbicide agent.  38 
U.S.C.A. § 1116(f).  Although kidney cancer is not a disorder 
warranting presumptive service connection based on inservice 
exposure to herbicide agents, lung cancer is such a 
presumptive disorder under 38 C.F.R. § 3.309(e).  
Consequently, the Veteran's lung cancer is a disability that 
warrants service connection on a presumptive basis based on 
Agent Orange exposure.  See 38 C.F.R. § 3.309(e).

After a thorough review of the evidence of record, the Board 
concludes that the evidence of record is in equipoise as to 
whether the Veteran's death was related to service.  There is 
conflicting medical evidence as to whether the Veteran's 
fatal cancer process originated in his lung or in his 
kidneys.  As lung cancer is entitled to presumptive service 
connection under the applicable regulations and kidney cancer 
is not, this distinction is critical to the appellant's 
claim.  The Veteran's immediate cause of death was initially 
reported as metastatic renal cell carcinoma on his original 
death certificate, signed by M.M., M.D. in March 1996.  In 
March 2004, M.M., M.D. filed an amended certificate of death, 
which reflects that the Veteran's immediate cause of death 
was non-small cell carcinoma of the lung with diffuse 
metastasis.  In a February 2005 letter, M.M., M.D. stated 
that he amended the certificate of death to reflect non-small 
cell carcinoma of the lung as the immediate cause of death 
because the evidence reflected that there was no tissue 
diagnosis performed to support a diagnosis of renal cell 
carcinoma, and that there was a tissue diagnosis from the 
lung reflecting non-small cell carcinoma.  

February and March 1996 private treatment records from St. 
Rita's Medical Center reveal diagnoses of both renal cancer 
and non-small cell lung carcinoma.  A February 1996 private 
treatment record reflects that the primary site of the 
Veteran's cancer was still under evaluation.  A March 1996 
private treatment record reveals that a biopsy of the left 
kidney confirmed hypernephroma and that the tissue from a 
previous lung biopsy was consistent with metastatic renal 
carcinoma.  However, in a February 2005 opinion, Dr. M.M. 
reported that he called the pathologist at St. Rita's Medical 
Center, and the pathologist told him that no biopsy was done 
of a renal mass.  Moreover, the appellant noted that she 
contacted St. Rita's Medical Center, and that the slides from 
the Veteran's lung biopsy were the only pathological material 
that they had.  

Although the September 2004 VA examiner stated that the 
Veteran's cancer originated in his kidney, the examiner 
ultimately concluded that the issue could not be resolved 
without resort to speculation, and that the issue should be 
referred to a surgical pathologist for opinion.  Likewise, 
the March 2005 VA examiner noted that the Veteran's fatal 
disease process was "probably renal cell carcinoma" but 
that the issue could not be resolved on the basis of the 
information presented, and that it should be submitted to a 
medical center and reviewed by multiple pathologists for an 
expert opinion.  


Last, in May 2009, the AFIP reviewed the available 
pathological materials and concluded that the morphology was 
compatible with lung primary and was not typical for renal 
cell carcinoma, but that other primary sites such as renal 
pelvis could not be excluded.  

Because there is probative medical evidence that the 
Veteran's fatal cancer process may have originated in the 
lung or the kidney, and because none of the reviewing 
examiners could definitively say that the Veteran's cancer 
originated in the kidney and not the lung, the Board finds 
that the evidence is at least in equipoise with regard to 
this issue.  Therefore, with application of the benefit of 
the doubt doctrine, the Board concludes that the Veteran's 
fatal cancer process originated in the lung for the purposes 
of deciding whether the appellant is entitled to service 
connection for the cause of the Veteran's death.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, as the Veteran is presumed to have been exposed 
to an herbicide agent during service, and lung cancer is a 
disorder presumed to be associated with such exposure to 
herbicide agents, and the evidence is at least in equipoise 
as to whether the Veteran's fatal cancer process originated 
in his lung, service connection for the cause of the 
Veteran's death is warranted.  38 U.S.C.A. §§ 1110, 1116, 
1310, 5107; 38 C.F.R. §§ 3.307, 3.309, 3.312; Gilbert, 1 Vet. 
App. at 53-56. 


ORDER

Service connection for the cause of the Veteran's death is 
granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


